Citation Nr: 1316553	
Decision Date: 05/21/13    Archive Date: 05/29/13

DOCKET NO.  10-13 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for basilar migraine headaches with bowel and bladder leakage and history of loss of vision.

2.  Entitlement to a rating in excess of 50 percent for residuals of a heat injury with recurrent episodes of altered consciousness and anxiety to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a neuropathy disability, to include as secondary to service-connected residuals of a heat injury.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney-at-Law

WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran had active duty service from April 1979 to November 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2008, a statement of the case was issued in February 2010, and a substantive appeal was received in April 2010.  The Veteran appeared at a hearing before a Decision Review Officer at the RO in September 2009.  A transcript is of record.

In a January 2013 appellant's brief, the Veteran's representative noted that the Veteran has recognized that he is already service-connected for a seizure disorder, included as part of his rating for residuals of a heat injury with recurrent episodes of altered consciousness and anxiety to include PTSD; therefore, the Veteran is not seeking service connection for a separate seizure disorder, but instead wants a separate rating for his seizure symptoms.  As a result, the Board has determined that a claim for service connection for a separate seizure disorder is not a part of the current appeal; a separate rating for seizure symptoms will be addressed as part of the claim for an increased rating for his service-connected residuals of a heat injury.

The Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  At present, there are no additional documents pertinent to this appeal in Virtual VA.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

As an initial matter, the Board notes that the most recent VA treatment records in the claims file are dated in February 2010, more than three years ago.  Any ongoing VA medical records are constructively of record and must be obtained.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

With regard to a rating in excess of 50 percent for service-connected basilar migraine headaches with bowel and bladder leakage and history of loss of vision, the Veteran contends that he is entitled to an extraschedular rating for such disability as well as a separate rating for his bladder leakage symptoms.  The Board observes that the Veteran has not been afforded any VA examinations for the manifestations of this disability since January 2010, more than three years ago.  Therefore, the Board concludes that a current examination for such disability, to include evaluation of all relevant symptomatology, is warranted.

With regard to a rating in excess of 50 percent for service-connected residuals of a heat injury with recurrent episodes of altered consciousness and anxiety to include PTSD, the Veteran contends that he is entitled to a higher rating for such disability as well as a separate rating for his seizure symptoms.  The Board observes that the Veteran has not been afforded any VA examinations for the manifestations of this disability since March 2008, more than five years ago.  Therefore, the Board concludes that a current examination for such disability, to include evaluation of all relevant symptomatology, is warranted.

With regard to service connection for a neuropathy disability, a July 1986 in-service Medical Board Report noted that the Veteran's neurological examination was normal except for "slightly hyperactive deep tendon reflexes over right upper and lower extremities."  Post-service private electromyogram (EMG) testing revealed severe left ulnar neuropathy at the elbow in October 2006, predominantly axonal and sensory polyneuropathy of the bilateral lower extremities in January 2007, and minimally increased sensory peak latency in the left median and ulnar palm (which did not rule out a small fiber sensory neuropathy) in March 2007. At his September 2009 hearing, the Veteran testified that he has suffered from symptoms of bilateral upper and lower extremity neuropathy from the time of his heat injury in service to the present day.  In view of the contentions and theories of service connection raised in this case, the Board finds that an appropriate VA examination is warranted.

With regard to a TDIU, the Veteran is currently service-connected for only two disabilities: basilar migraine headaches with bowel and bladder leakage and history of loss of vision (rated 50 percent), and residuals of a heat injury with recurrent episodes of altered consciousness and anxiety to include PTSD (rated 50 percent).  The combined rating for these service-connected disabilities is currently 80 percent.

The Veteran's June 2007 TDIU claim form reflects that he had worked as a computer programmer/analyst from June 2001 to June 2007, and that he last worked full-time on June 1, 2007; he indicated that his service-connected migraine headaches prevented him from securing or following any substantially gainful occupation.  A May 2007 statement from the Veteran's private neurologist noted that the Veteran had attempted to maintain his employment, but that the combination of migraines, neuropathy, cognitive dysfunction, and mechanical injury were totally disabling to the Veteran for his current employment.  A November 2009 Social Security Administration (SSA) decision determined that the Veteran had not engaged in substantial gainful activity since May 31, 2007, and that he had the following severe impairments: peripheral neuropathy, migraine headaches, depression, anxiety, and cognitive disorder.  In a February 2013 statement, the Veteran's private family physician noted that the predominant nature of the Veteran's disability was migraine headaches, and recurrent episodes of altered consciousness and anxiety; he noted that the Veteran had attempted gainful employment but at this point could not be hired due to these circumstances (i.e., episodes of his disability); he further noted that the Veteran's symptoms were severe headaches, fatigue, and difficulty with concentration, and expressed his opinion that the Veteran was clearly not able to gain meaningful employment.

At present, there is no opinion of record with adequate supporting rationale regarding whether the Veteran's service-connected disabilities solely affect his ability to obtain or retain substantially gainful employment, without regard to his age or nonservice-connected disabilities.

The claim for a TDIU is considered to be inextricably intertwined with the other claims on appeal, as the evidence received in connection with the other claims could materially affect the outcome of the TDIU claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, the claim for a TDIU must be readjudicated after the other claims on appeal are readjudicated following the completion of the development requested on remand.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should make arrangements to obtain all outstanding (not already contained in the claims file) VA medical records of treatment the Veteran has received for his claimed disabilities since February 2010 (including specifically from the VA Medical Center in Mountain Home, Tennessee).

2.  After completion of Instruction #1, the RO should schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected basilar migraine headaches with bowel and bladder leakage and history of loss of vision.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All examination findings should be reported to allow for application of pertinent VA rating criteria regarding all relevant symptomatology.

The examiner should also address the extent to which the Veteran's service-connected basilar migraine headaches with bowel and bladder leakage and history of loss of vision affect his ability to obtain or retain substantially gainful employment, without regard to his age or nonservice-connected disabilities.

3.  After completion of Instruction #1, the RO should schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected residuals of a heat injury with recurrent episodes of altered consciousness and anxiety to include PTSD.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All examination findings should be reported to allow for application of pertinent VA rating criteria regarding all relevant symptomatology.

The examiner should also address the extent to which the Veteran's service-connected residuals of a heat injury with recurrent episodes of altered consciousness and anxiety to include PTSD affect his ability to obtain or retain substantially gainful employment, without regard to his age or nonservice-connected disabilities.

4.  After the completion of the above, the RO should schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his neuropathy disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.

After examining the Veteran and reviewing the claims file, the examiner should offer responses to the following questions for each diagnosed neuropathy disability:

     a)  Is it at least as likely as not (a 50% or higher degree of probability) that such neuropathy disability is causally related to any incident of the Veteran's military service?

     b)  Is it at least as likely as not (a 50% or higher degree of probability) that such neuropathy disability is proximately due to or caused by the Veteran's service-connected residuals of a heat injury?

     c)  Is it at least as likely as not (a 50% or higher degree of probability) that such neuropathy disability has been aggravated by the Veteran's service-connected residuals of a heat injury?

The examiner should offer a rationale for all opinions given with reference to pertinent evidence.

5.  After completion of all of the above, the RO should review the expanded record and readjudicate the issues on appeal.  (The TDIU issue should be readjudicated last, in light of the determinations made on the other issues and after any further development indicated has been completed.)  If any issue on appeal remains denied, the RO should furnish the Veteran with an appropriate supplemental statement of the case, and the case should be returned to the Board after the Veteran is afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

